NO. 07-08-0052-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                      JUNE 5, 2008

                         ______________________________


                      PEDRO GRIMALDO MENDEZ, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

                 NO. 5629; HONORABLE KELLY G. MOORE, JUDGE

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Appellant, Pedro Grimaldo Mendez, was convicted of retaliation, enhanced, and

sentenced to twenty-five years confinement. The Trial Court’s Certification of Defendant’s

Right of Appeal contained in the clerk’s record reflects that Appellant waived his right of

appeal.
      By letter dated May 12, 2008, this Court notified Appellant’s counsel that the

certification reflected a waiver of appeal and requested a response before May 22, 2008.

The Court also notified counsel that unless an amended certification indicating otherwise

or other grounds for appeal were provided, the appeal was subject to dismissal. No

response was filed nor was an amended certification made a part of the record.


      Consequently, the appeal is dismissed.


                                               Patrick A. Pirtle
                                                   Justice


Do not publish.




                                           2